Undercofler, Presiding Justice.
Appellant was convicted of rape and sentenced to ten years imprisonment. He appeals and asserts two errors, namely that the testimony of the victim is not supported by other evidence, and that the state failed to prove venue. We do not agree with either contention. The victim’s testimony is supported by an immediate outcry to the police and medical examination. Jackson v. State, 230 Ga. 35 (195 SE2d 409) (1973). The victim testified that the rape took place at her home in Dougherty County.

Judgment affirmed.


All the Justices concur.